Citation Nr: 1825776	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected post-operative varicose veins of the left lower extremity.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his low back disorder was caused by his service-connected post-operative varicose veins of the left lower extremity, to include as a result of his altered gait. See December 2017 hearing transcript; October 2014 statement.  The Veteran was afforded a VA examination in October 2013 in connection with his claim.  The examiner opined that it is less likely than not that the Veteran's low back disorder is proximately due to or the result of his service-connected post-operative varicose veins.  However, the examiner did not address the Veteran's contention that his varicose veins altered his gait, which then caused his low back disorder.  Moreover, the examiner did opine as to whether the service-connected disability may have aggravated the Veteran's low back disorder.  Therefore, the Board finds that an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his claimed low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any treatment records dated since July 2017.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's low back disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein. 

The examiner should also opine as to whether it is at least as likely as not that the low back disorder was either caused by or aggravated by the Veteran's service-connected post-operative varicose veins of the left lower extremity.  In so doing, he or she should address the Veteran's contention that his varicose veins altered his gait, which then caused his low back disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. §4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should ensure that the examination report complies with the remand directive.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

